In this action for personal injuries arising out of an automobile accident, plaintiff attempted to serve defendant Thera pursuant to Vehicle and Traffic Law § 253, by delivering a *412copy of the summons and complaint to the Secretary of State and mailing a copy to defendant’s last known address in Montreal, Canada. Although the papers mailed to defendant were returned with the notation "Moved”, we agree with the IAS court that service was proper (Bingham v Ryder Truck Rental, 110 AD2d 867), since the record indicates that defendant was still living at the address to which plaintiff forwarded the summons and complaint at the time of the attempted service. Under these circumstances, a strict application of Vehicle and Traffic Law § 253 (2) is not warranted (see, Ingber v Morrison, 57 Misc 2d 669). Concur — Sullivan, J. P., Kupferman, Ross, Kassal and Smith, JJ.